DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a battery comprising a positive active material comprising Lix1Coy1M1-y1O2-z1Qz1 where M= Mg, Zr and Ti, Q = F, x1 = 1.05, y1=0.98 and z1=0.1 and an electrolyte comprising additive a comprising Formula I-I where R1=R2=R3=R4= H, specifically the 2nd compound cited in claim 5; additive B comprising LiBF4 and does not comprise an additive C
 in the reply filed on 9-27-2022 is acknowledged.

Claim 8 is are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-27-2022.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte comprising additive A in an amount of 0.1-10 mass %, does not reasonably provide enablement for any amount of additive A present in the electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 10 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the end-of-charge voltage of the lithium ion battery of 4.2-4.35 V, does not reasonably provide enablement for the end-of-charge voltage of the lithium ion battery of not less than 4.2 V with not upper range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.            Claims 3-4 are rejected because of the use of “preferably” language. This makes the claim vague and indefinite           Claim 5 is rejected because the first three rows of each of the compounds should be labeled as Formula I-1 (a-n).           Claim 5 is rejected because the middle 3 rows of each of the compounds should be labeled as Formula I-2 (a-i).           Claim 5 is rejected because the last 3 rows of each of the compounds should be labeled as Formula I-3 (a-i).
           Claim 6 is rejected because of the use of “preferably” and “more preferably”.
           Claim 7 is rejected because of the use of “preferably”.           Claim 10 is rejected because it is unclear what the upper range of the end-of-charge voltage is.          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and  9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0064578).
Kang et al. teaches on page 17, claims 10 and 15, a lithium secondary battery comprising a cathode, an anode, a separator and an electrolyte. Kang et al. discloses an electrolyte, comprising an additive A comprising Formula 1.  Kang et al. discloses the additive A is from 0.001% to 10% by weight of the electrolyte. Kang et al. teaches on page 9, a cathode comprising LiaA1-bBbD2 where 0.90 < a < 1; 0 < b < 0.5 where A= Co and B = Al, Co, Mg, etc. [When Li0.90-1.0Co0.5Co0.3-4.99(Al and/or Mg)0.01-0.2O2, the claimed cathode material invention is met]. Kang et al. teaches on page 8, [0112], that the lithium salt can comprise LiBF4, LiPF6, LiN(SO2CF3)2, etc. in an amount of 0.1-2.0 M. 
Kang et al. does not explicitly disclose claimed additive A (“wherein the additive A is selected from a group consisting of multi-cyano six-membered N-heterocyclic compounds represented by Formula 1-2, wherein R1, R2, R3 and R4 are each independently selected from a group consisting of hydrogen, halogen, substituted or unsubstituted C1-C12 alkyl, substituted or unsubstituted C1-C12 alkoxy, substituted or unsubstituted C1-C12 amine group, substituted or unsubstituted C2-C12 alkenyl, substituted or unsubstituted C2-C12 alkynyl, substituted or unsubstituted C6-C26 aryl, and substituted or unsubstituted C4-C12 heterocyclic group; the substituent for the above groups, if present, is independently selected from a group consisting of halogen, cyano, C1-C6 alkyl, C2-C6 alkenyl, C1-C6 alkoxy, and combinations thereof; x, y and z are each an integer independently selected from 0-8; and m, n and k are each an integer independently selected from 0-2; preferably, m, n and k are each independently 1 or 2”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C60 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom, halogen atom, alkyl group, alkoxy group, amino group, alkenyl group, alkynyl group, heterocycloalkyl group, and aryl group (see list in paragraph [0067] which contains groups overlapping with the claimed groups) which satisfies Formula I-2.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  Kang et al. discloses an electrochemical device comprising a positive electrode plate, a negative electrode plate, a separator positioned between the positive electrode plate and the negative electrode plate, and an electrolyte according to claim 1 (lithium secondary battery comprising anode, cathode, a separate or disposed between the anode and the cathode, and an electrolyte [0130]; see also rejection of claim 1 above). Kang further discloses the electrochemical device is a lithium-ion secondary battery, a lithium primary battery, or a lithium-ion capacitor (lithium secondary battery [0130]).          Regarding claim 5, Kang et al. does not explicitly disclose (“the multi-cyano six-membered N-heterocyclic compound represented by Formula I-2 is selected from a group consisting of the following compounds and combinations thereof:

    PNG
    media_image1.png
    262
    650
    media_image1.png
    Greyscale
”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C2 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom ([0067]), for example, which are able to satisfy either of the first two claimed formulae among those listed above.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).         Kang et al. teaches the claimed invention but does not specifically teach using 0.1-10 mass % of LiBF4 in the electrolyte instead of LiPF6 is used in the examples.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiBF4 instead of LiPF6 because Kang et al. teaches that both these lithium salts can be used in the electrolyte as explained above and one would expect therefore that these lithium salts would function in a similar way and give similar results.                   When Kang et al. teaches the same cathode material and the same electrolyte comprising additive A comprising Formula I-2 and an additive B comprising LiBF4, then inherently the same lithium secondary battery having an end of charge voltage of not less than 4.2 or 4.35 volts must also be obtained.	
In addition, the presently claimed property of lithium secondary battery having an end of charge voltage of not less than 4.2 or 4.35 volts would have obviously have been present once the Kang et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Claims 1, 3-4, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (JP 2001-357877, translation) in view of Nagayama et al. (US 2004/0142240).           Itagaki et al. teaches a battery comprising a non-aqueous electrolyte comprising a lithium salt, an organic solvent and a compound having a 1, 3, 5-tri-substitute hexahydro-1, 3, 5-triazine skeleton having the general equation (1). Itagaki et al. teaches on page 5 of the translation in claims 4-8, that the secondary cell comprises a positive electrode active material comprising lithium cobalt oxide, etc. Itagaki et al. teaches on page 17, [0023], that the compound having a 1, 3, 5-tri-substitute hexahydro-1, 3, 5-triazine skeleton can be present in an amount of 0.001-10% by weight and structures such as Formula (1)-(13) can be used. Itagaki et al. shows in [0021], specific compounds that can be used such as Formula (1) [teaching when R1=R2=R3=R4=H and where x=y=z=0 and k=m=n=3]; Formula (2) [teaching when R1=R2=R3=R4=H and where x=y=z=1 and k=m=n=3]; etc. Itagaki et al. teaches in [0024], that the solvent comprises carbonates, ethers, etc.  Itagaki et al. teaches on page 17, [0026], that the lithium salt can comprise at least one of LiClO4, LiPF6, LiBF4, LiN(SO2CF3)2, LiN(SO2C2F5)2, etc. in an amount of 0.5-2 M.  Itagaki et al. teaches on page 18, [0028], that the positive electrode can comprise LiCoO2, etc.           Itagaki et al. teaches the claimed invention but does not specifically teach using 0.1-10 mass % of LiBF4 in the electrolyte instead of LiPF6 is used in the examples.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiBF4 instead of LiPF6 because Itagaki al. teaches that both these lithium salts can be used in the electrolyte as explained above and one would expect therefore that these lithium salts would function in a similar way and give similar results.           Itagaki et al. discloses the claimed invention except for specifically teaching that the cathode material comprises Li1.101Co0.945Mg0.05Al0.005O2 or Li1.101Co0.945Mg0.05Ti.0.005O2 or Li1.101Co0.895Mg0.1Al0.005O2 instead of LiCoO2.           Nagayama et al. teaches on page 1, [0001], that as active materials to be used for positive electrodes of a nonaqueous electrolyte secondary batteries, lithium containing composite oxide have been widely used and among them composite oxide containing cobalt has been in the mainstream. However, in the nonaqueous electrolyte secondary battery and a charge state were battery voltage is raised from 4.2 V to 4.45V a composite oxide containing cobalt-based transfers from a hexagonal system to a monoclinic system.  Nagayama et al. teaches on pages 1-2 [0007-0012], reasons why a cathode material comprising the Formula LizCo1-x-yMgxMyO2 where M can be Al, Ti, etc. where 0.005 < x < 0.1 and 0.001 < y < 0.03.  Nagayama et al. teaches on page 4, Example 1, a positive electrode active material comprising Li1.101Co0.945Mg0.05Al0.005O2. Nagayama et al. teaches in examples 8-12, a positive electrode active material comprising Li1.101Co0.945Mg0.05Ti.0.005O2.  Nagayama et al. teaches on page 8, Table 8, positive active materials comprising Li1.101Co0.895Mg0.1Al0.005O2 instead of LiCoO2.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li1.101Co0.945Mg0.05Al0.005O2 or Li1.101Co0.945Mg0.05Ti.0.005O2 or Li1.101Co0.895Mg0.1Al0.005O2 instead of LiCoO2 as the cathode active material because Nagayama et al. teaches that both these positive active materials can be used in the cathode as explained above and one would expect therefore that these positive active materials would function in a similar way and give similar results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
         The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,271,249. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,271,249 claims the same invention.

Claims 1-6 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11,316,197. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. US 11,316,197 claims in claim 1, a lithium ion battery comprising the same electrode assembly comprising the exact same positive electrode and the exact same electrolyte solution comprising an additive selected from one or more compounds represented by Formula I-1 and Formula I-3 and claims that the mass percentage of the additive A is 0.1-3.5 mass percentage.  U.S. Patent No. US 11,316,197 claims in claim 9-11, wherein the end of charge voltage of the lithium ion battery is not less than 4.3 5 V, wherein the lithium ion battery is a hardshell lithium ion battery or soft package lithium ion battery and an apparatus comprising the lithium ion battery. 

Claims 1-6 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 and 20-22 of copending Application No. 17/697,265 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/697,265 claims the exact same claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727